order denying a motion for bail pending appeal. Accordingly, we conclude
                   we lack jurisdiction, and we
                                 ORDER this appeal DISMISSED. 1




                                                                            d
                   Gib bo ills                             Pickering




                   cc: Hon. William D. Kephart, District Judge
                        Thomas Edward O'Donnell
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         'Although appellant has not been granted permission to file
                   documents in this matter in pro se, see NRAP 46(b), we have received and
                   considered the documents submitted by appellant on July 28, 2015.


SUPREME COURT
        OF
     NEVADA


             et,
                                                      2
(0) 1947A